State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: January 22, 2015                   D-10-15
___________________________________

In the Matter of JAMES R.
   REILLY, an Attorney.

COMMITTEE ON PROFESSIONAL
   STANDARDS,
                    Petitioner;             MEMORANDUM AND ORDER

JAMES R. REILLY,
                    Respondent.

(Attorney Registration No. 1279249)
___________________________________


Calendar Date:   January 5, 2015

Before:   McCarthy, J.P., Rose, Egan Jr. and Devine, JJ.

                             __________


      Monica A. Duffy, Committee on Professional Standards,
Albany (Michael G. Gaynor of counsel), for petitioner.

      Dreyer Boyajian LLP, Albany (Craig M. Crist of counsel),
for respondent.

                             __________


Per Curiam.

      Respondent was admitted to practice by this Court in 1963.
He maintained an office for the practice of law in the City of
Troy, Rensselaer County.

      By decision of this Court, entered December 10, 2009
(Matter of Reilly, 68 AD3d 1344 [2009]), respondent was suspended
from the practice of law for a period of two years, effective
immediately, and until further order. Said suspension was stayed
upon the conditions that, during the period of the suspension,
                              -2-                  D-10-15

respondent comply with the directed terms and conditions,
including, among other things, that he submit quarterly reports
from a certified public accountant confirming that he is
maintaining his escrow account and preserving client funds in
accordance with the applicable provisions of the Rules of
Professional Conduct (see 22 NYCRR 1200.0). Respondent, who has
recently retired from the practice of law, has no more clients
and has closed his escrow account, now moves to modify this
Court's December 2009 order so as to remove the condition that he
provide quarterly reports from a certified public accountant.
Specifically, in light of his retirement and intention never to
practice law again, respondent seeks to be relieved of
"unnecessary reporting and auditor's expenses." Petitioner does
not oppose this relief.

      Upon our examination of the papers submitted, we conclude
that, under the circumstances herein, respondent's request for
removal of the quarterly reporting requirement be granted,
effective immediately, with the stipulation that, in the event
that respondent resumes the practice of law and opens a new
escrow account in the future, the quarterly reporting requirement
would automatically be reinstated as set forth in this Court's
December 2009 order.

     McCarthy, J.P., Rose, Egan Jr. and Devine, JJ., concur.


      ORDERED that respondent's motion is granted; and it is
further

      ORDERED that the order of this Court entered December 10,
2009 is modified to the extent that, until such time as
respondent resumes the practice of law and opens an escrow
account, the condition that respondent shall provide petitioner
with quarterly reports from a certified public accountant is
suspended.


                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court